Title: To Benjamin Franklin from Thomas Barclay, 25 April 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam 25 april 1782
I gave your Excellency the trouble of a letter last post, and I have Now the pleasure of informing You that the ship from Ostend is at length arrived— Captain Smedley who is to take the Command of her will, I hope, be able to Examin her Compleatly tomorrow, and the day following I shall begin to load.— I am very much indisposed with a fever and Cold, and therefore must beg leave to Conclude, Sir Your Excellencys Most Obedient Huml Servt.
Thos Barclay
His Excellency Benjn. Franklin Esqe. Passy.
 
Endorsed: April 25. 82
